Citation Nr: 1201393	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a right knee disability.  

2.  Entitlement to an evaluation in excess of 30 percent for a left knee disability.  


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1982 to December 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran has been in receipt of the maximum schedular disability rating for right knee instability.

2.  Throughout the rating period on appeal, the Veteran's right knee degenerative joint disease has been manifested by pain on active motion, stiffness, weakness, and noncompensable limitation of motion of flexion to no less than 90 degrees and extension to 0 degrees. 

3.  Throughout the rating period on appeal, the Veteran has been in receipt of the maximum schedular disability rating for left knee instability.

4.  Throughout the rating period on appeal, the Veteran's left knee degenerative joint disease has been manifested by pain on active motion, stiffness, weakness, and noncompensable limitation of flexion to no less than 87 degrees and limitation of extension to 5 degrees.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for an evaluation in excess of 30 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code (DC) 5257 (2011).

2.  For the entire rating period on appeal, the criteria for a separate 10 percent rating for right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2011).

3.  For the entire rating period on appeal, the criteria for an evaluation in excess of 30 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code (DC) 5257 (2011).

4.  For the entire rating period on appeal, the criteria for a separate 10 percent rating for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

A letter was sent to the Veteran in November 2007, prior to the initial RO decision which is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  It described what the evidence should show, including how the claimed disability affects the Veteran's employment.  Although no longer required, the Veteran was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA determines disability ratings and effective dates.

Another letter was sent to the Veteran in April 2009 that included the specific rating schedule that would be used to evaluate his claim.  The claim was subsequently re-adjudicated in the December 2009 Supplemental Statement of the Case (SSOC).  In addition, the March 2008 rating decision, February 2009 Statement of the Case (SOC), and December 2009, May 2010, and September 2010 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence.  Thus, the Board finds that the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist have been satisfied.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and outpatient treatment records from the San Juan VA Medical Center (VAMC).  In addition, the Veteran was afforded VA examinations in February 2008, April 2009, and April 2010.  

The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Rather, it appears further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  Additionally, 38 C.F.R. § 4.10 provides that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Diagnostic Codes (DCs) relevant to this case are 5003, 5010, and 5257 - 5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Left and Right Knee Instability Ratings

Service connection was granted for both right knee instability and right knee arthritis in a July 1988 rating decision.  A compensable rating was assigned for the right knee instability under Diagnostic Code 5257; a noncompensable rating was assigned for left knee disability.  Although the RO's July 1988 rating decision lists degenerative joint disease as a diagnosed disability upon which the grant of service connection was also based, the initial rating was on the basis of instability under Diagnostic Code 5257.  A separate compensable rating for arthritis of the either knee was not assigned, consistent with the evidence at the time that did not demonstrate any limitation of motion of either knee; therefore, a separate compensable rating for arthritis of either knee was implicitly denied by the July 1988 rating decision.  A 10 percent evaluation was assigned under DC 5257, which addresses lateral instability of the knee, effective from December 15, 1987, the day after the Veteran separated from service.  

In an April 1995 rating decision, the RO granted a increased rating of 30 percent for the right knee instability, effective from March 28, 1994, under Diagnostic Code 5257.  The grant of 30 percent disability rating is the maximum schedular disability rating provided under Diagnostic Code 5257. 

In October 2007, the Veteran filed a claim for increased rating (in excess of 30 percent) for left and right knee disabilities.  The RO denied the claim for increase in the March 2008 rating decision that is the subject of this appeal.

After a review of all the evidence in this case, lay and medical, the Board finds that, for the entire rating period on appeal, the criteria for an evaluation in excess of 30 percent for right or left knee instability (Diagnostic Code 5257) have not been met.  Throughout the rating period on appeal, the Veteran has been in receipt of the maximum schedular disability rating of 30 percent for right and left knee instability under Diagnostic Code 5257.  38 C.F.R. § 4.71a. 

The Veteran contends in his October 2007 Statement in Support of Claim that he had to have surgery on his right knee, consisting of a "popliteal aneurism bypass surgery," and that he was scheduled for the same surgery on his left knee that month.  VAMC records document a right popliteal artery repair in March 2007, followed by the same surgery on the left leg in October.  These surgeries are not related to the knee joint, but rather to a vascular issue in the legs; thus, these surgeries have not been considered in determining the appropriate evaluation for the Veteran's bilateral knee disabilities.  

In January 2007, the Veteran reported bilateral knee pain for the past year.  He had bilateral arthroscopies, the last one in 1997, and had been doing fine until about a year prior, when his knee began shifting while walking.  A September 2007 VAMC note indicates the Veteran reported that his knee pain was somewhat better, and that he occasionally took Tramadol. 

He was afforded a VA examination in February 2008.  He reported bilateral knee pain at a level of 7 out of 10 in severity, with flare-ups at a level of 9 out of 10.  These occurred once a week and lasted 2 to 3 hours, aggravated by kneeling, or prolonged standing or ambulation, and alleviated by medication.  According to the Veteran, these flare-ups of pain did not result in any additional limitation of motion or functional impairments.  He denied episodes of dislocation or recurrent subluxation, and he did not have any constitutional symptoms of inflammatory arthritis.  He was independent in self-care and activities of daily living.  He had to quit his job as a policeman due to knee pain, as he could not get accommodations in his usual job duties.  

On physical examination in February 2008, flexion was to 100 degrees bilaterally, painful in the last 20 degrees.  There was a functional loss of 40 degrees due to pain.  Both knees had extension to 0 degrees, painful in the last 30 degrees, and with no additional functional loss due to pain.  The Veteran was asked to repeatedly flex and extend both knees without resistance, and pain was elicited in the peripatellar areas without weakness or fatigue.  There was tenderness in both peripatellar areas, with no edema or effusion.  There was no ankylosis of the knee joints, and no instability upon testing of all ligaments.  Lachman was negative bilaterally, and McMurray was negative on the right and positive on the left.  An MRI from February 2007 showed medial and lateral meniscal tears in the left knee, with small effusion and degenerative joint disease in the joint.  X-rays of both knees from January 2007 showed degenerative joint disease in the right knee.  The examiner assessed bilateral degenerative joint disease, and left knee meniscal injuries (lateral and medial).  Further, although the knee disabilities did not preclude the Veteran from obtaining gainful employment, he might need special accommodations due to limited tolerance in ambulation and standing.    

A June 2008 MRI study of the left knee revealed a medial meniscus posterior horn and body tear (detected in October 2007), small effusion, and bilateral femorotibial and patellofemoral joint degenerative changes.  The doctor referred the Veteran to orthopedics, noting that he had not yet had the meniscal tear repaired.  

At the orthopedic consultation in July, the doctor noted that the left knee had ligament stability, minimal effusion, positive patellar apprehension test, and suggestive positive McMurray test.  Lachman's was negative, as were valgus, varus, and drawer tests.  Neurovascular was intact.  The doctor ordered knee X-rays for further evaluation due to degenerative joint disease.  For the time being, no surgery was recommended.  

A September 2008 VAMC note indicates knee pain with mild degenerative joint disease and no gross lesion of the meniscus.  The knee had good range of motion and the Veteran had good leg strength.  There were now no major symptoms.  The Veteran was discharged from orthopedic care back to his primary care physician the same month.  

The Veteran was afforded another VA examination in April 2009.  He reported pain at a level of 8 out of 10 in severity, as well as swelling, stiffness, limitation of ambulation and standing, problems negotiating stairways, and difficulty kneeling.  He also had give way and locking sensations in both knees.  He took Naproxen as well as Acetaminophen with mild relief and no side effects.  He had flare-ups of pain at a level of 9 out of 10.  These occurred weekly and lasted several hours, aggravated by standing for more than 30 minutes, ambulation, and cloudy or rainy days.  He denied episodes of dislocation or recurrent subluxation.  There were no constitutional symptoms of inflammatory arthritis.  

On physical examination in April 2009, he was asked repeatedly to squat, but he was unable to due to pain.  He had tenderness at both knees at the peripatellar area and at the medial tibial plateau.  Gait was antalgic; the Veteran limped from the left knee.  There was no ankylosis.  Flexion in both knees was to 100 degrees, painful in the last 40 degrees with a functional loss of 40 degrees due to pain.  Both knees had extension to 0 degrees, painful in the last 20 degrees with no functional loss.  The Veteran had valgus bilaterally.  He also had instability of the medial and lateral collateral ligaments in the left knee, but no instability in the right.  McMurray's was positive in the left knee and negative in the right.  An MRI of the right knee taken in July 2008 showed chondromalacia of the femoropatellar joint with patellar marrow edema and subchondral cystic changes, severe cartilage loss at the upper pole of the patella, suspect tendinosis of the quadriceps tendon and anterior cruciate ligament (ACL) without definite tears, intrasubstance meniscal degeneration, and small joint effusion.  The examiner also reviewed the MRI of the left knee from February 2007, showing a medial meniscus posterior horn and body tear, small effusion, and bilateral femorotibial and patellofemoral joint degenerative changes.  The examiner assessed bilateral knee degenerative joint disease and a left knee meniscal tear with instability.  

In December 2009, the Veteran's VAMC physician noted that the knees were stable, and the Veteran was taking Naproxen as needed.

At the April 2010 VA examination, the Veteran reported that his left knee was always at a pain level of 8 or 9 out of 10 in severity, while the right knee was a 7 or 8 out of 10.  He took Naproxen as needed.  He also reported giving way, pain, stiffness, weakness, decreased speed of joint motion, swelling, and tenderness.  He denied incoordination, and stated that episodes of dislocation, subluxation, and locking occurred less than once a year.  He had severe flare-ups of pain occurring weekly and lasting for hours.  These were precipitated by uneven surfaces, long walks, or trauma.  There were no constitutional or incapacitating symptoms of arthritis.  With regard to his gait, he had poor propulsion.  

On physical examination of the right knee in April 2010, there was crepitus, tenderness, pain at rest, abnormal motion, and guarding of movement.  There was also grinding of the knee, but no instability.  His patella had abnormal tracking, and there was subpatellar tenderness.  The meniscus was surgically absent.  McMurray's test was positive.  There was exquisite tenderness at the patellar tendon.  Flexion was to 90 degrees, and extension was to 0 degrees, with objective evidence of pain with active motion.  

On examination of the left knee in April 2010, there was crepitus, edema, tenderness, abnormal motion, and guarding of movement.  There was also grinding, but no instability.  The left patella also had abnormal tracking, and there was subpatellar tenderness.  The meniscus was surgically absent.  McMurray's was positive.  There was patellar tendon tenderness, and pes anserine bursitis.  Flexion was from 5 to 87 degrees, and extension was limited by 5 degrees, with objective evidence of pain with active motion.  There was no joint ankylosis.  There was mild genu valgus to 5 degrees bilaterally.  X-rays showed mild osteoarthritic changes in the right knee with moderate osteoarthritic changes in the left knee.  The Veteran had osteopenic bones, more prominent in the left knee, and a bone island in the right proximal tibial shaft.  MRI studies from July 2008 were also reviewed.  The Veteran was employed full-time as an internal affairs agent.  He had this job for less than 1 year, and had lost 2 weeks of work in the last year due to knee pain and swelling.  

The April 2010 VA examiner assessed mild degenerative joint disease of the right knee as well as right patellar tendonitis.  This disability had significant effects on the Veteran's occupation due to decreased mobility, problems with lifting and carrying, weakness or fatigue, and decreased strength of the lower extremity.  This resulted in increased absenteeism.  In addition, the right knee disability had severe effects on exercise and traveling, moderate effects on chores, recreation, bathing, dressing, grooming, and driving, mild effects on shopping and toileting, and no effects on feeding.  

The April 2010 VA examiner also assessed left knee chondromalacia and moderate degenerative joint disease, as well as a meniscal tear.  The left knee disability had similar effects on the Veteran's occupation and daily activities as the right knee disability.  

On the question of whether the Veteran is entitled to an evaluation in excess of 30 percent for the right knee based on the evidence of record relevant to the rating period on appeal, outlined above, the right knee was rated at 30 percent under DC 5257, which contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.    

After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under DC 5257 for either the right or left knee instability.  At the February 2008 VA examination, the Veteran denied recurrent subluxation, and there was no instability of the medial and lateral collateral ligaments or anterior and posterior cruciate ligaments, with a negative McMurray's test.  The Veteran also denied recurrent subluxation at the April 2009 and April 2010 VA examinations.  The 2009 and 2010 VA examiners also found no instability of the ligaments in the right knee, although McMurray's was positive in 2010.  The Veteran is already assigned a 30 percent evaluation, reflecting severe recurrent subluxation or lateral instability; this is the highest available schedular disability rating under DC 5257.  38 C.F.R. § 4.71a.

The Board has also considered whether any other diagnostic code would allow for an increased rating for the Veteran's right knee disability, manifested by instability or limitation of motion.  DC 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  However, there is no evidence of dislocation of the meniscus in this case, so this code does not apply.  DC 5259 addresses removal of symptomatic semilunar cartilage and, although the records show the Veteran underwent such a procedure, the highest available rating under this particular DC is 10 percent; thus, it does not allow for a higher rating.  DCs 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.   38 C.F.R. § 4.71a.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  DC 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so DC 5055 is also inapplicable.  38 C.F.R. § 4.71a.

Separate 10 Percent Ratings for Left and Right Knee Arthritis 

The Board further finds that, for the entire rating period on appeal, the criteria for separate 10 percent ratings for right and left knee degenerative joint disease have been met under Diagnostic Code 5003.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a.  Throughout the rating period on appeal, the Veteran's right knee degenerative joint disease has been manifested by pain on active motion, and noncompensable limitation of motion of flexion to no less than 90 degrees and extension to 0 degrees.  Throughout the rating period on appeal, the Veteran's left knee degenerative joint disease has been manifested by pain on active motion, and noncompensable limitation of flexion to no less than 87 degrees and limitation of extension to 5 degrees.  See VAOPGCPREC 23-97 (arthritis and instability of the knee may be rated separately under DCs 5003 and 5257); VAOPGCPREC 9-98 (when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain). 

DC 5003 provides that, where application of the appropriate limitation of motion diagnostic code results in a noncompensable evaluation, as is the case here, a rating of 10 percent may be awarded where limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In considering whether DC 5003 is applicable, the Board has also considered whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a separate rating for arthritis with limitation of motion.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board finds that the evidence warrants a separate 10 percent evaluation for arthritis of each knee with pain and noncompensable limitation of motion under DC 5003.  Namely, degenerative joint disease has been demonstrated by X-ray.  In addition, there was objective evidence of pain during range of motion testing, and at no time during the rating period on appeal has the Veteran had full range of motion.  Moreover, the 2010 VA examiner noted that the Veteran would be significantly affected occupationally by his right knee disability due to decreased mobility, among other factors.  Thus, the evidence demonstrates entitlement to a separate 10 percent evaluation for limitation of motion of the right knee and left knee under DC 5003 throughout the rating period on appeal.  

DC 5260 contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  In this case, the Veteran had flexion to no less than 90 degrees at any of his VA examinations.  Thus, the evidence does not support an increased rating in excess of 10 percent under DC 5260 for arthritis of either knee, which includes limitation of motion due to painful motion and other orthopedic factors, for any period.  38 C.F.R. § 4.71a.

DC 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  In this case, the Veteran's extension was to 0 degrees as measured at all of the VA examinations.  Thus, loss of extension is not a basis for an increased rating in excess of 10 percent for arthritis of either knee, which includes limitation of motion due to painful motion and other orthopedic factors, for under DC 5261 for any period.  38 C.F.R. § 4.71a.
  
The Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the findings do not establish loss of either knee flexion or knee extension to a compensable degree.  For this reason, the criteria for assignment of separate compensable evaluations for limitation of flexion and limitation of extension of the right or left knee (leg) are not met. 38 C.F.R. § 4.71a.

With respect to the Veteran's claims, the Board has also considered his statements that his disabilities are worse.  The Board has considered the Veteran's credible reports that right and left knee pain and other orthopedic factors such as weakness and stiffness that cause additional limitations of motion and function to even a noncompensable degree so as to meet the criteria for a 10 percent rating under Diagnostic Code 5003.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Even with full consideration of additional limitations of motion and function due to pain, weakness, and stiffness, as indicated above, the weight of the evidence shows that the Veteran's right and left knee arthritis disabilities do not at any time more nearly approximate the criteria for separate compensable disability ratings under Diagnostic Codes 5260 or 5261.  

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's right knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's right and left knee arthritis disabilities have been manifested by degenerative joint disease, and limitation of motion, including due to pain, weakness, and stiffness.  The schedular rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (DC 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (DC 5256, 5260, 5261), including motion limited to orthopedic factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  With regard to the right and left knee disabilities of instability, the Veteran is in receipt of the maximum schedular disability rating of 30 percent, even though the evidence raises questions as to whether the Veteran still has severe recurrent subluxation or lateral instability so as to warrant event the 30 percent rating under Diagnostic Code 5257.   

In this case, comparing the Veteran's disability level and symptomatology of the disabilities of the right and left knees to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of 

exceptional factors associated with the right or left knee disabilities, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for right knee instability is denied.

A separate 10 percent disability evaluation for right knee degenerative joint disease with limitation of motion is granted.

An evaluation in excess of 30 percent for left knee instability is denied.

A separate 10 percent disability evaluation for left knee degenerative joint disease with limitation of motion is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


